VICKERY, PJ.
We can find no fault with the court’s law in this respect and we think the court was right in refusing to admit the evidence that was sought to be introduced. Inasmuch as the judgment in the original case stands unmodified and unreversed we see no reason why the two who paid the judgment should not get a judgment against the other two co-defendants, for their share of the contribution. If the judgment in the original case was rendered erroneously and without the parties being in court that must be attacked directly. It cannot be attacked collaterally as was purposed in the instant case. What I mean is, that if the defendants in that case were not properly in court and were prevented from having a proper defense if they had one, the filing of a petition to vacate that judgment would be a direct attack, and then if that judgment was vacated and set aside, there would be some foundation for the defense in this case.
The court having committed no error, the judgment below will be affirmed.
Levine and Sullivan, JJ., concur.